Citation Nr: 1035001	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  05-25 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In November 2008, the Board remanded the claim for further 
development.  In April 2010, the Board requested a medical 
opinion from the Veterans Health Administration (VHA) in 
accordance with 38 C.F.R. § 20.901(a) (2009).  The requested 
opinion has been provided and has been associated with the 
Veteran's VA claims folder.  

The issues of entitlement to service connection for high 
blood pressure, numbness in the hands and right arm, 
depression, and insomnia, and the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a left hip disorder 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The competent medical evidence shows that the Veteran's current 
bilateral knee disorder is related to an in-service bilateral 
knee injury.


CONCLUSION OF LAW

A bilateral knee disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  Given the decision below, a detailed 
explanation of how VA complied with the Act is unnecessary.

The medical evidence shows that the Veteran has a bilateral knee 
disorder.  See, e.g., the April 2009 VA examination report.  The 
appellant's service treatment and service personnel records were 
apparently obtained but are not currently of record and are 
presumably missing.  VA has a heightened duty to assist the 
veteran in developing his claim since the records may have been 
lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection but, rather, increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo v. 
Brown, 9 Vet.. App. 46, 51 (1996).  In any event, VA determined 
that the claimant engaged in combat with the enemy and awarded 
entitlement to service connection for posttraumatic stress 
disorder based on combat stressors.  In its November 2008 remand, 
the Board concluded that the Veteran's testimony as to his knee 
injury is consistent with the places, types, and circumstances of 
his service and accepted his account of his in-service bilateral 
knee injury.  See 38 U.S.C.A. § 1154(a)(1). 

Turning to whether the bilateral knee disorder is related to the 
in-service knee injury, the April 2009 VA examiner indicated that 
she could not offer an opinion on this matter without resorting 
to mere speculation.  That examiner's rationale included the fact 
that there was no record of an injury to the appellant's knees in 
his service records.  However, the Board has already accepted the 
Veteran's report of an in-service lower extremity injury 
resulting from falling in a hole in Vietnam.  

In light of the examiner's rationale, the Board requested a VHA 
opinion.  The VHA expert opined that it is at least as likely as 
not that the claimant's bilateral knee disorder is (at least 
partially) related to service and specifically the reported in-
service injury.  The VHA expert noted that any injury to the knee 
is likely to be a contributing factor towards the development of 
degenerative arthritis in the knees.

In this case, the competent medical evidence shows that the 
Veteran's current bilateral knee disorder is related to the in-
service bilateral knee injury.  Therefore, service connection for 
a bilateral knee disorder is in order.  38 U.S.C.A. §§ 1110, 
5107.
 
The benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for a bilateral knee disorder 
is granted.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


